Exhibit 10.2 

 

REPURCHASE AGREEMENT

 

This Agreement (the “Agreement”) is made as of the 22nd day of April 2016 by and
between Mikhail Bukschpan, an individual (the “Seller”), and Toucan Interactive
Corp., a Nevada corporation (the “Company”).

  

W I T N E S S E T H:

 

WHEREAS, the Seller owns an aggregate of 4,000,000 shares (the “Shares”) of the
Company’s common stock, par value $.001 per share (“Common Stock”) which
represents a majority of the outstanding shares of the Company’s Common Stock;
and

 

WHEREAS, the Seller desires to sell to the Company, and the Company desires to
repurchase the Shares from the Seller, on and subject to the terms of this
Agreement;

 

WHEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF THE SHARES

 

1.1.   Sale of the Shares. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Seller shall sell the Shares to the
Company, and the Company shall re-purchase the Shares from the Seller, for a
purchase price equal to an aggregate sum of $240,605.36 (the “Repurchase
Price”). The Seller acknowledges and agrees that by receiving the Repurchase
Price, any and all costs and expenses incurred by the Company to satisfy the
closing conditions in the Securities Purchase Agreement (as defined below) and
to complete the transactions contemplated by this Agreement, the Securities
Purchase Agreement and the Letter Agreement by and among the Company, the Seller
and the BDK Arcadia, LLC dated as of March 23, 2016 and advanced by the Seller
(except for the Advance as such term is defined in the Securities Purchase
Agreement) shall be deemed to have been paid in full pursuant to that certain
Debt Settlement Agreement dated as of the date hereof between the Company and
the Seller.

 

1.2.   Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place immediately after and on the same day as the closing
of the transactions contemplated under that Securities Purchase Agreement among
the Seller, the Company and BDK Capital Group, LLC dated as of the same date of
this Agreement (the “Securities Purchase Agreement”).

 

1.3.   Deliveries. At or prior to the Closing:

 

(a) The Seller shall deliver to the Company a certificate representing the
Shares, duly endorsed in form for transfer to the Company.

 

(b) The Company shall deliver, or cause to be delivered, the Repurchase Price to
the Seller or to such other persons as may be designated by the Seller pursuant
to the wire instructions attached hereto as Exhibit A.

 

(c) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

 



 

 

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Seller hereby makes the following representations and warranties to and
covenants to the Company, which shall be true and correct through the date of
the Closing as if made on that date:

 

2.1.   The Seller has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Seller in connection with
the execution and performance by the Seller of this Agreement or the execution
and performance by the Seller of any agreements, instruments or other
obligations entered into in connection with this Agreement.

 

2.2.   The Seller owns the Shares free and clear of any and all liens, claims,
encumbrances, preemptive rights, rights of first refusal and adverse interests
of any kind. The Seller is not a party to any agreement or understanding
pursuant to which the Shares are to be transferred except this Agreement.

 

2.3.   The Seller is the Chief Executive Officer, Chief Financial Officer,
President, Secretary and sole director of the Company immediately prior to the
Closing. The Seller also acknowledges that immediately prior to the repurchase
contemplated hereby the Company may issue and sell shares of Common Stock to
certain purchasers at a per share purchase price that may be lower or higher
than the Repurchase Price paid for the Shares.

 

ARTICLE III

TERMINATION



 

3.1.   Termination. This Agreement may not be terminated by either party prior
to (A) the termination of the Securities Purchase Agreement or (B) the closing
of the transactions contemplated by the Securities Purchase Agreement. Either
party may terminate this Agreement after written notice to the other party upon
the occurrence of either event provided in the previous sentence.

 

ARTICLE IV

MISCELLANEOUS

 

4.1.   Entire Agreement. This Agreement and the documents and instruments and
other agreements specifically referred to herein or delivered pursuant hereto:
(i) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof; (ii) are not intended to confer upon any other person any rights or
remedies hereunder, except as specifically provided in this Agreement; and (iii)
shall not be assigned by operation of law or otherwise except as otherwise
specifically provided. Unless otherwise specifically provided herein, no
representations, warranties, inducements, promises or agreements, oral or
written, by or among the parties not contained herein shall be of any force of
effect.

 

4.2.   Severability. In the event that any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable in any respect, or the
validity, legality and enforceability of any one or more of the provisions
contained herein shall be held to be excessively broad as to duration, activity
or subject, such provision shall be construed by limiting and reducing such
provision so as to be enforceable to the maximum extent compatible with
applicable law.

 



- 2 -

 

 

4.3.   Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or electronic means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
4.3. Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery. Notice shall be delivered to the
parties at the following addresses:

 



  If to the Company: Toucan Interactive Corp.    

Sabanilla de Montes de Oca

Urbanizacion Carmiol, Casa 254

San Jose, Costa Rica

Fax: N/A

Email: toucancorp@gmail.com



 



  If to the Seller:

Mikhail Bukschpan

Sabanilla de Montes de Oca

Urbanizacion Carmiol, Casa 254

San Jose, Costa Rica

Fax: N/A

Email: toucancorp@gmail.com



  

Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

 

4.4.   Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Nevada, without regard to
any principles of conflicts of law. Each of the parties hereto irrevocably
consents to the exclusive jurisdiction of the federal and state courts sitting
in the Central District of California and the County of Los Angeles County,
California, in connection with any matter based upon or arising out of this
Agreement or the matters contemplated herein, and also agrees that process may
be served upon them in any manner authorized by the laws of the State of
California for such persons and waives and covenants not to assert or plead any
objection which they might otherwise have to such jurisdiction and such process.

 

4.5.   Waiver of Jury Trial. EACH PARTY hereby expressly waiveS any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
Agreement or any other action or proceeding which may arise OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

 

4.6.   Parties to Pay Own Expenses. Each of the parties to this Agreement shall
be responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

 

4.7.   Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that no party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other parties.

 



- 3 -

 

 

4.8.   Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

 

4.9.   Survival. The representations, warranties and agreements set forth in
this Agreement shall survive the Initial Closing for a period of one (1) year.

 

4.10.   Counterparts; Signatures. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Delivery by fax or
electronic image of an executed counterpart of a signature page to the Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

 

4.11.   No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.

 

4.12.   Headings. The headings in the Sections of this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement.

 

[Remainder of this page intentionally left blank.]

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  PURCHASER:       Toucan Interactive Corp.                    By:     Name:
Mikhail Bukschpan   Title:    President         SELLER:           Mikhail
Bukschpan

  

- 5 -

 

 

Exhibit A

 

WIRE INSTRUCTIONS

 

 

[Wire instructions to be provided to the escrow agent under separate cover by
the Seller.]

 

 

 - 6 -

 



